Citation Nr: 0602631	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-22 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating than 10 percent 
for diabetes mellitus.  

2.  Entitlement to service connection for an eye disability, 
to include as secondary to the service-connected diabetes 
mellitus.  

3.  Entitlement to service connection for a bilateral foot 
disability, to include as secondary to the service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted the veteran service 
connection for diabetes mellitus, and assigned an initial 10 
percent rating, and also from a January 2004 rating decision 
which denied granting service connection for a bilateral eye 
condition, and a bilateral foot condition, to include as 
secondary to the service-connected diabetes mellitus.  


FINDINGS OF FACT

1.  Throughout the period from the grant of service 
connection to the present, the veteran has taken a 
hypoglycemic agent, and has been placed on a restricted diet.

2.  Throughout the period from the grant of service 
connection to the present, the veteran has not required 
insulin, and has not had his activities regulated because of 
his diabetes mellitus.  

3.  The veteran's eye disorders began after service and are 
not the result of a disease or injury in service.  

4.  The veteran's eye disorders are not due to the veteran's 
service-connected diabetes mellitus.  

5.  The veteran's current right foot disorders are not 
related to the causalgia of the right foot for which the 
veteran was seen in service.  

6.  The veteran's current left foot disorders began after 
service and are not the result of a disease or injury in 
service.  

7.  The veteran's current foot disorders are not due to the 
veteran's service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  An initial 20 percent rating (but no higher) for diabetes 
mellitus is appropriate.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  

2.  A bilateral eye disorder was not incurred in active 
service, and was not proximately due to, or the result of the 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).

3.  A bilateral foot disorder was not incurred in active 
service, and was not proximately due to, or the result of the 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Regarding the claims of service connection for a 
hernia and for a psychiatric condition, the RO sent the 
veteran a letter in January 2003 explaining the claims 
process and providing him some information regarding what he 
needed to do to substantiate his claim.  

In this regard, the Board notes that, while complete notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim (service connection for diabetes 
was granted in December 2002), notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim was 
readjudicated in an SSOC provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Therefore, with respect to the timing requirement 
for the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

The deficiency in the timing of the VCAA notice is harmless 
error.  The requisite notifications were ultimately provided 
to the veteran before the transfer and certification of the 
case to the Board.  The veteran had ample time in which to 
respond to the notice letter.  Viewed in context, the 
furnishing of the VCAA notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claims.  
Id., at 120-21.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Regarding the claim for an increased initial rating for the 
diabetes mellitus, the RO informed the veteran in the 
February 2004 VCAA letter about the information and evidence 
that is necessary to substantiate a claim for an increased 
rating.  Specifically, the letter stated:

To establish entitlement for an increased rating 
for your service-connected disability, the evidence 
must show that your service-connected condition has 
gotten worse.  

Regarding the veteran's claims for service connection, the RO 
informed the veteran in an August 2003 VCAA letter about the 
information and evidence necessary to prove his claims.  
Specifically, the letter stated that the evidence must show 
three things:

You had an injury in military service or a disease 
that began in or was made worse during military 
service or that there was an event in service which 
caused injury or disease.

You have a current physical or mental disability.

There is a relationship between your current 
disability, and an injury, disease, or event in 
military service.   

Regarding the veteran's claim of secondary service 
connection, the letter also stated that the veteran should 
submit:

Medical evidence of a current disability as well as 
evidence showing a connection between your 
bilateral foot condition, bilateral eye condition, 
and your diabetes type II.  

In addition, the RO informed the veteran in the February 2004 
and August 2003 letters about the information and evidence 
that VA would seek to provide including obtaining medical 
records kept by VA and any other federal government agency, 
and requesting private treatment records if the veteran 
completed a release form. 

The RO also informed the veteran about the information and 
evidence he was expected to provide in the February 2004 and 
August 2003 letters.  Specifically, the RO told the veteran 
to provide enough information about his records so that it 
could request them from the person or agency that had them.  
It also provided the veteran with VA Form 21-4142s, enabling 
the veteran to authorize the RO to obtain treatment records 
for his claimed conditions.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statements of the case (SOC), of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available VA medical records 
pertinent to the veteran's claim are in the claims file and 
were reviewed by both the RO and the Board.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with an SOC regarding 
both of his claims which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Background

Service medical records do not show treatment for any foot or 
eye disorders.  

VA Medical Center treatment records were submitted from 1998 
to 2001.  A treatment record from June 2001 shows that the 
veteran discussed his diet with the examiner.  He was advised 
to eat less fat, sugar, and salt.  He was advised on diabetic 
meal planning, cholesterol loading, a meal time schedule, and 
avoidance of meal skipping.  

VA Medical Center treatment records from 2001 to 2002 do not 
show that the veteran was placed on a restricted diet due to 
his diabetes.  

The veteran underwent a VA examination in February 2003.  
Diagnosis was borderline diabetes mellitus type II on no 
medication.  The veteran stated that he was not on any 
restricted diet, but was trying to lose weight.  There was no 
history of any restriction of any of his activities.  He was 
not on any hypoglycemic agents.  

The veteran underwent a VA examination in September 2004.  
The examiner was listed as the same physician who had 
examined the veteran in February 2003.  The examiner stated 
that the veteran did not have a history of any restriction of 
his diet.  The veteran was on a regular diet, but did not eat 
fried foods.  There was no history of any restriction in the 
veteran's activities.  The examiner noted that the veteran 
did not take any hypoglycemic agents or Insulin.  The 
examiner noted that the veteran had been wearing diabetic 
shoes for about 2 years.  The examiner opined that the 
veteran's callus formation of his feet was not likely due to 
the veteran's diabetes mellitus.  There was no evidence of 
any peripheral neuropathy or circulatory deficit.  

The veteran underwent a VA optical examination in July 2004.  
It noted that the veteran had diabetes mellitus without 
retinopathy in either eye, and moderate cup to disk ratio 
with normal intraocular pressure and optical coherence 
tomograph.  An addendum was prepared in September 2004, and 
the examiner noted that the veteran's diabetes was not 
causing any ocular problems at the present time.  The 
examiner referred to the July 2004 examination and stated 
that the examination showed that the veteran did not have 
glaucoma, but did have trace nuclear sclerosis and cortical 
opacification of the lens, neither of which was related to 
his diabetes.  

In August 2005, the veteran's representative submitted a 
medication list of the veteran's, showing that he was taking 
"Glyburide.  "The veteran waived initial RO consideration 
of this medication list.
 

  Entitlement to a higher initial rating than 10 percent for 
diabetes mellitus

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial rating for his diabetes 
mellitus.  Therefore, all of the evidence following the grant 
of service connection (not just the evidence showing the 
present level of disability) must be considered in evaluating 
the veteran's claim.  The RO did consider all of the evidence 
following the grant of service connection so the veteran's 
claim is in appropriate appellate status.  

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  A rating of 60 percent 
is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.  A rating of 40 
percent is assigned for diabetes mellitus requiring insulin, 
a restricted diet, and regulation of activities.  A rating of 
20 percent is assigned for diabetes mellitus requiring 
insulin and a restricted diet or an oral hypoglycemic agent 
and a restricted diet.  A rating of 10 percent is assigned 
for diabetes mellitus that is managed by a restricted diet 
only.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913. 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1) (2005).

To be entitled to a 20 percent rating, the evidence would 
have to show that the veteran required insulin and a 
restricted diet, or required an oral hypoglycemic agent and a 
restricted diet.  The evidence shows that the veteran has 
been placed on a restricted diet.  A July 2001 treatment 
record indicated that the veteran was to eat less fat, sugar, 
and salt, and was instructed on healthier manners of eating.  

Thus, the issue becomes whether the veteran requires insulin 
or an oral hypoglycemic agent.  Although the evidence has 
consistently shown that the veteran does not require insulin, 
the veteran's medication list from August 2005 showed that he 
was taking Glyburide, i.e., a hypoglycemic agent.  
Accordingly, since the evidence shows that the veteran has 
been placed on a restricted diet, and takes a hypoglycemic 
agent, the veteran meets the requirements for an initial 20 
percent rating for his diabetes mellitus.  

Regarding a higher rating to 40 percent, the evidence would 
have to show that the veteran requires insulin, a restricted 
diet, and regulation of activities.  The evidence has 
consistently shown that the veteran does not take insulin, 
and does not need to have his activities regulated.  At the 
veteran's most recent VA examination in September 2004, the 
examiner stated that the veteran did not take insulin.  
The examiner also noted that the veteran did not have any 
history of restriction of his activities.  Accordingly, since 
the evidence does not show that the veteran takes insulin or 
has his activities regulated because of his diabetes, he is 
not entitled to a higher initial rating to 40 percent for his 
diabetes mellitus.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the veteran is entitled to a 20 percent 
initial rating for his diabetes mellitus, but the 
preponderance of the evidence is against a rating higher than 
20 percent.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2005) is in order.  The record does not indicate 
that the veteran has ever been hospitalized for diabetes 
mellitus.  Furthermore, the record does not show that the 
veteran's diabetes causes marked interference with his 
employment rendering impractical the use of the regular 
schedular standards.  Id.


  Entitlement to service connection for bilateral eye and 
foot disabilities, to include as secondary to the service-
connected diabetes mellitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, manifests to a 
degree of 10 percent or more within one year of leaving 
service, such disability shall be granted service connection 
on a presumptive basis.  38 C.F.R. § 3.307, 3.309 (2005).  

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West 2002).

Regarding his eyes, the veteran does not argue that his 
bilateral eye disorders are related to service.  Nor does the 
evidence show that the veteran was seen for any bilateral eye 
disorders in service.  Based on these findings, the veteran's 
claim must be denied on a direct basis.  The veteran's 
contention is that his bilateral eye disorders were caused by 
his service-connected diabetes mellitus.  However, the 
evidence does not support the veteran's contention.  

The veteran underwent a VA optical examination in July 2004, 
and in an addendum to the examination dated September 2004, 
the examiner commented that the veteran's diabetes was not 
causing any ocular problems.  The examiner also stated that 
the veteran did not have glaucoma, but did have trace nuclear 
sclerosis and cortical opacification of the lens, neither of 
which was related to his diabetes.  As there are no other 
medical opinions regarding the possible relationship between 
the veteran's diabetes and his eye disorders, it must be 
concluded that the veteran's eye disorders are not related to 
his service-connected diabetes mellitus.  Thus, the veteran's 
claim must be denied on a secondary basis as well.  

Regarding his feet, the veteran was diagnosed with callus 
formations on his feet in September 2004.  The veteran does 
not argue that his bilateral foot disorders are related to 
service., and has never argued that his foot disorders are 
related to service.  The only evidence from service regarding 
his feet is an August 1970 orthopedic evaluation in which the 
examiner provided a provisional diagnosis of causalgia of the 
right ankle and foot.  It is clear that the veteran sprained 
his right ankle in service (he was granted service connection 
for a sprain of the right ankle in March 1971), but the 
treatment record regarding causalgia is the only service 
medical record regarding the veteran's feet.  Furthermore, at 
separation in November 1970, the veteran's feet were 
evaluated as normal.  The veteran underwent VA examinations 
in April 1971, July 1977, June 1992, and July 1997, at which 
time no findings were made regarding the veteran's feet.  As 
the veteran was not seen for a chronic condition for his feet 
in service, continuity of symptomatology is required, and the 
post-service treatment records do not show such continuity.  
Based on these findings, the veteran's claim must be denied 
on a direct basis.  

The veteran's contention is that his bilateral foot disorders 
were caused by his service-connected diabetes mellitus.  
However, the evidence does not support the veteran's 
contention.  The veteran underwent a VA examination in 
September 2004 in which the examiner diagnosed the veteran 
with callus formation of the feet, but opined that the callus 
formation was not likely due to the diabetes mellitus.  The 
examiner noted that there was not any evidence of peripheral 
neuropathy or circulatory deficit.  Although the examiner 
noted that the veteran had been wearing diabetic shoes for 2 
years, this does not change the fact that the examiner stated 
that the only disability of the feet the veteran had were his 
calluses, and that these were not related to the veteran's 
diabetes mellitus.  As there are no other medical opinions 
regarding the possible relationship between the veteran's 
diabetes and his foot disorders, it must be concluded that 
the veteran's foot disorders are not related to his service-
connected diabetes mellitus.  Thus, the veteran's claim must 
be denied on a secondary basis as well.  

Although the veteran's representative made several arguments 
in a January 2006 brief about the examiner who examined the 
veteran in September 2004, the Board notes that the examiner 
in question was the same examiner who examined the veteran in 
February 2003.  The Board further notes that the examiner in 
question was identified as a physician at the February 2003 
VA examination.  

Although the veteran claims that his eye and foot disorders 
are related to his diabetes, he is not a medical professional 
who can make such a determination.  The veteran is competent 
to describe symptoms he had during service, but as a 
layperson, he is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim of service connection for bilateral eye and foot 
disabilities must be denied.  38 U.S.C.A §5107 (West 2002).



ORDER

Entitlement to an initial rating of 20 percent for diabetes 
mellitus is granted.  

Entitlement to service connection for a bilateral eye 
disability, to include as secondary to diabetes mellitus, is 
denied.  

Entitlement to service connection for a bilateral foot 
disability, to include as secondary to diabetes mellitus, is 
denied.  


__________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


